Miller, Judge.
Jerry Guest was convicted of child molestation, aggravated child molestation, and aggravated sodomy in 1993. This Court affirmed that conviction in Guest v. State, 216 Ga. App. 457 (454 SE2d 622) (1995). In 2000, Guest filed an extraordinary motion for new trial, which the trial court denied. Guest then sought a discretionary appeal from that denial, which this Court dismissed as untimely. In April 2002, Guest filed in the trial court a “Motion to Hold Void Judgments Mere Nullity and to Expunge Such Void and Null Judgments.” The trial court denied that motion on the ground that Guest’s arguments raised “no issues that have not been previously adjudicated. . . .” Acting pro se, Guest appeals that denial, and we affirm.' Guest’s motion challenges a jury charge that was given in his 1993 trial. He also asserts claims of ineffective assistance, insufficiency of the evidence, and double jeopardy. Thus, the motion is in essence an improper attempt to obtain a second appeal from his conviction. See Felder v. State, 274 Ga. 870, 871 (561 SE2d 88) (2002).
Moreover, Guest’s argument — that the State failed to prove all of the elements necessary to sustain his aggravated sodomy conviction as under a new rule of criminal law — is to no avail. Whether such rule of law should be applied to his case retroactively, as Guest suggests, can now only be the subject of a collateral review, such as habeas corpus. See Luke v. Battle, 275 Ga. 370, 371-374 (2) (565 SE2d 816) (2002).
As the challenged judgment was not void, we find no error in the trial court’s denial of Guest’s motion. See Felder, supra.

Judgment affirmed.


Blackburn, C. J., and Johnson, P. J., concur.

*581Decided November 25, 2002
Jerry Guest, pro se.
Richard R. Read, District Attorney, Roberta A. Earnhardt, Assistant District Attorney, for appellee.